Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI; Muhammad et al. US 20170118771 A1 in view of WANG; Yu et al. US 20170127449 A1.

Consider claims 1, 16 and 17
Kazmi discloses An electronic device (See Kazmi Fig. 3, [0031] “..network access node 30..”) in a wireless communication system (See Kazmi Fig. 3, [0031] network device, Fig. 4 [0046] UE, Fig. 6 system and scenario) comprising:
	circuitry configured to 
5configure, for each of a plurality of user equipment (UEs) (See Kazmi 4 [0046] UE, Fig. 6 UE 150), at least one second cell operating in an unlicensed frequency band, for carrier aggregation communication (See Kazmi Fig. 1, [0005]-[0006] primary cell licensed, secondary cell unlicensed, carrier aggregation using licensed and unlicensed carriers [0038]), 
Wang [0004] WLAN is typically operated in unlicensed bands. Thus, communication over WLAN may be subject to interference sources from any number of entities (known and/or unknown).
the wireless communication system comprising at least one first cell operating in a licensed frequency band and one or more second cells operating in the unlicensed frequency band (See Kazmi Fig. 1, [0005]-[0006] primary cell licensed, secondary cell unlicensed, carrier aggregation using licensed and unlicensed carriers, [0038] );
generate dynamically or semi-statically energy detection threshold information for 10each of the at least one second cell operating in the unlicensed frequency band on a basis of UE, in order to perform energy detection on the unlicensed frequency band based on the energy detection threshold information by at least one of the plurality of UEs (See Kazmi Fig.1, Fig. 5, [0035] “..dynamically determining a carrier sensing threshold for determining whether a first carrier is available for use by the device (network access node 30), based on channel information (block 502)..” [0040] “...dynamically or semi-statically adapting or adjusting an LBT detection threshold based on one or more performance related metrics or criteria (e.g., DL signal quality, LBT success rate, channel sharing ratio, etc.)…” [0041] “..may be based on at least the signal quality measures at the UE and the network node (e.g., a network access node such as an eNodeB..” [0043] adjusting threshold based on signal quality thus on a basis of UE in accordance with a parameter provided by a high-layer), 
the at least one of the plurality of UEs setting a energy detection threshold on a basis of UE in accordance with a parameter provided by a 15high-layer in association with the energy detection threshold information (See Kazmi Fig.1, Fig. 5, [0035] [0040] “...dynamically or semi-statically adapting or adjusting an LBT detection threshold based on one or more performance related metrics or criteria (e.g., DL signal quality, LBT success rate, channel sharing ratio, etc.)…” [0041], [0043] adjusting threshold based on signal quality thus on a basis of UE in accordance with a parameter provided by a high-layer); and 
in response to an energy detection report from the at least one of the plurality of UEs, determine whether to perform transmission using the second cell operating in the unlicensed frequency band (See Kazmi Fig. 5, [0037] 540 indicating an availability of the first carrier responsive to a CCA of the first carrier, based on the carrier sensing threshold).  
Kazmi does not explicitly disclose setting a energy detection threshold to be less than a first value and to be greater than a second value on a basis of UE.
Wang teaches setting a energy detection threshold to be less than a first value and to be greater than a second value on a basis of UE (See Wang [0024]-[0027] teaches threshold as a maximum of a lowest possible threshold value and a received signal strength minus a margin value where margin value set based on presence or absence of interferer)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the system of Kazmi to include the noted teachings of Wang, in order to improved ways to configure the clear channel assessment threshold (Wang [0010]).
Consider Claim 4
The combination teaches wherein the circuitry is configured to generate the energy detection threshold information based on traffic load and/or a channel idle probability of the unlicensed frequency band (See Kazmi Fig. 5, [0044] “..determining the carrier sensing threshold based on a channel sharing ratio of use of the first carrier by the device (node or UE) compared to use of the first carrier by other devices…” where channel sharing ratio teaches channel idle probability).
Consider Claim 5
The combination teaches wherein the circuitry is further configured to generate high-layer signaling containing configuration information on an energy detection report for the at least one of the plurality of UEs, and the configuration information on the energy detection report comprises a report parameter related to at least one of a 10periodic energy detection report and a non-periodic energy detection report (See Wang Fig. 2, [0074]-[0083] teaches AP transmits report request to wireless communication device for report parameter based on periodic or non-periodic triggers).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Wang, in order to improved ways to configure the clear channel assessment threshold (Wang [0010]).
Consider Claim 6
The combination teaches wherein the configuration information on the energy detection report comprises a period of the periodic energy detection report and/or a triggering condition for the non-periodic energy detection report (See Wang Fig. 2, [0074]-[0083] teaches AP transmits report request to wireless communication device for report parameter based on periodic or non-periodic triggers [0078] periodic interval [0079]-[0082] non-periodic triggers).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Wang, in order to improved ways to configure the clear channel assessment threshold (Wang [0010]).
Consider Claim 7
The combination teaches wherein the period of the periodic energy detection report and/or the triggering condition for the non-periodic energy detection report comprises timing threshold configurations of one or more timers (See Wang Fig. 2, [0074]-[0083] teaches AP transmits report request to wireless communication device for report parameter based on periodic or non-periodic triggers [0078] periodic interval [0079]-[0082] non-periodic triggers).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Wang, in order to improved ways to configure the clear channel assessment threshold (Wang [0010]).
Consider Claim 8
The combination teaches wherein the circuitry, in response to an energy detection report from the at least one of the plurality of UEs, adjusts the energy detection threshold information (See Wang Fig. 2, [0085] In any case, the access point acquires the one or more parameters of the wireless communication device before execution of step 250, where the CCAT value is configured (or reconfigured/updated) based on the one or more parameters and also [0074]-[0083]; See also Kazmi [0041], [0043] adjusting threshold based on signal quality thus on a basis of UE in accordance with a parameter provided by a high-layer), in order to perform energy detection on the unlicensed frequency band based on the adjusted energy detection threshold information by the at least one of the plurality of UEs (See Wang Fig. 2, 260-280 perform sensing [0085]-[0088] In step 280, the channel is sensed based on the CCAT value of the wireless communication device; See also Kazmi Fig. 5, [0037] 540 indicating an availability of the first carrier responsive to a CCA of the first carrier, based on the carrier sensing threshold).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Wang, in order to improved ways to configure the clear channel assessment threshold (Wang [0010]).

Consider Claim 11
The combination teaches wherein one of the other interference 5system is a WiFi system (See Kazmi Fig. 6, [0081] wifi interferers 170 180).  

Claims 2-3, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI; Muhammad et al. US 20170118771 and WANG; Yu et al. US 20170127449 A1, further in view of 20160007350 A1 Xiong; Gang et al.
Consider Claim 2
The combination teaches wherein the circuitry is configured to add the carrier information in to RRC signaling and notifies the at least one of the plurality of UEs (Kazmi [0004] carrier information in RRC signaling)
The combination does not teach wherein the circuitry is configured to add the energy detection threshold information into radio resource control RRC signaling and notifies the at least one of the plurality of UEs.  
Xiong teaches wherein the circuitry is configured to add the energy detection threshold information into radio resource control RRC signaling and notifies the at least one of the plurality of UEs (See Xiong [0048] ‘’..The LBT threshold may be defined as a function of operating frequency (e.g., eNB transmission power) or may be signaled to the UE 200 using UE-specific (e.g., RRC) signaling or cell-specific signaling..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the energy detection threshold information into radio resource control RRC signaling and notifies the user equipment as taught by Xiong, in order to increase data throughput of an LTE system (Xiong [0023]).	
Consider Claim 3
The combination teaches wherein the energy detection 25threshold information comprises an energy detection threshold indication for the second cell operating in the unlicensed frequency band (See Kazmi Fig.1, Fig. 5, [0035] “..dynamically determining a carrier sensing threshold for determining whether a first carrier is available for use by the device (network access node 30), based on channel information (block 502)..” [0040]).  
The combination does not teach the circuitry is further configured to: contain a plurality of candidate energy detection thresholds into dedicated signaling and notify the at least one of the plurality of UEs 
Xiong teaches the circuitry is further configured to: contain a plurality of candidate energy detection thresholds into dedicated signaling and notify the at least one of the plurality of UEs (See Xiong [0048] ‘’..The LBT threshold may be defined as a function of operating frequency (e.g., eNB transmission power) or may be signaled to the UE 200 using UE-specific (e.g., RRC) signaling or cell-specific signaling..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Xiong, in order to increase data throughput of an LTE system (Xiong [0023]).	
Consider Claim 9
The combination teaches wherein the electronic device is a base station (See Kazmi Fig. 3, [0031] “..network access node 30..”)
The combination does not teach further comprises a transceiver configured to transmit the energy detection threshold information via an air interface
Xiong teaches further comprises a transceiver configured to transmit the energy detection threshold information via an air interface (See Xiong [0048] The LBT threshold may be defined as a function of operating frequency (e.g., eNB transmission power) or may be signaled to the UE 200 using UE-specific (e.g., RRC) signaling or cell-specific signaling).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Xiong, in order to increase data throughput of an LTE system (Xiong [0023]).	
Consider Claim 10
The combination teaches wherein the transceiver is configured to transmit the energy detection threshold information via the first cell (See Xiong [0048] The LBT threshold may be defined as a function of operating frequency (e.g., eNB transmission power) or may be signaled to the UE 200 using UE-specific (e.g., RRC) signaling or cell-specific signaling).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Xiong, in order to increase data throughput of an LTE system (Xiong [0023]).	

Claims 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI; Muhammad et al. US 20170118771 and WANG; Yu et al. US 20170127449 A1, further in view of US 20160112944 A1 Zhou; Yan et al.
Consider Claims 12 and 18
The combination does not teach the energy detection threshold for the at least one second cell is set based on a priority of the plurality of UEs.
Zhou teaches wherein the energy detection threshold for the at least one second cell is set based on a priority of the plurality of UEs (See Zhou Fig. 1, [0166]; [0063] priority parameters include ED threshold parameters).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings by Zhou, in order to give higher priority to mobile devices which have traffic, or real-time traffic (Zhou [0166]).

Consider Claim 13 and 19
The combination teaches wherein the first value is adjusted by the at least one of the plurality of UEs based on absence or presence of any other interference system (See Kazmi Fig. 5-9 [0079]-[0085] scenarios where threshold adjusted based on absence/presence of interferer), and the second value is related to a preset dB value (See Wang [0024]-[0027] teaches threshold as a maximum of a lowest possible threshold value and a received signal strength minus a margin value where margin value set based on presence or absence of interferer).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Wang, in order to improved ways to configure the clear channel assessment threshold (Wang [0010]).

	Consider Claim 20
	The combination teaches the energy detection threshold information being set on a basis of UE, in accordance with determination whether each of the plurality of UEs is configured with a parameter related to energy detection threshold (See Zhou Fig. 1, [0166] “...the access parameters 573, or DILS element 501, may include enhanced distributed channel access (EDCA) parameters or energy detection (ED) threshold values… The ED threshold may be signaled across multiple sub-channels, or for each sub-channel (e.g., primary, secondary, 20 MHz, 40 MHz, 80 MHz, etc.). Different access parameters 573 may be specified for different types of mobile devices 115, or mobile device groups. For example, access parameters 573 within mobile device groups may be specific to mobile devices 115..”..  Fig. 5B, 5C thus detection threshold set for each UE based on parameters DILS element and access parameters) , the parameter provided by a high-layer (See Zhou Fig. 1, [0166], Fig. 5A, 5C, receiving parameters from AP Fig. 6B higher layers of mobile device i.e. 625 that receive parameters from AP) and the first value being associated with 15absence or presence of any other interference system, and the second value being a preset dB value (See Wang [0024]-[0027] teaches threshold as a maximum of a lowest possible threshold value and a received signal strength minus a margin value where margin value set based on presence or absence of interferer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Zhou, in order to give higher priority to mobile devices which have traffic, or real-time traffic (Zhou [0166]).	


Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over KAZMI; Muhammad et al. US 20170118771, WANG; Yu et al. US 20170127449 A1 and US 20160112944 A1 Zhou; Yan et al., further in view of SEO; Hanbyul et al. US 20170223738 A1.

Consider Claim 14  
The combination teaches the second value (See Wang [0024]-[0027] lower value).  The combination does not teach the second value is used to 15determine presence of the WiFi system as the other interference system.
Seo teaches the second value is used to 15determine presence of the WiFi system as the other interference system (See Seo [0230], [0234] If the valid WiFi signal is sensed, the STA determines whether a channel is busy or idle by comparing reception power and second CCA threshold (e.g., −82 dBm) with each other).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Seo, in order to efficiently transmitting and receiving a signal in a wireless communication system supporting carrier aggregation (Seo [0004]).
Consider Claim 15
The combination teaches wherein a first energy detection threshold which is to be set for the at least one second cell of a first UE of the plurality of UEs is greater than a second energy detection threshold which is to be set for the at least one 20second cell corresponding to a second UE of the plurality of UEs, when the priority of the first UE is higher than the priority of the second UE (See Zhou Fig. 1, [0063] priority parameters include ED threshold parameters [0166] where obvious threshold set higher for UE with higher priority in order to give priority of access as taught by Zhou, Examiner also notes claim limitation recited is Nonfunctional Descriptive Material, where the value of threshold does not have functional implications as there is no further step recited of the functional use of said threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Zhou, in order to give higher priority to mobile devices 115 which have traffic, or real-time traffic (Zhou [0166]).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10999749 Although the claims at issue are not identical, they are not patentably distinct from each other because as seen in table below Claims 1-17 of issued patent include all subject matter of claims 1-20 of instant application.
Instant Application 17225135
Claims 1-20
Issued Patent US 10999749
Claims 1-17
1. An electronic device in a wireless communication system comprising: circuitry configured to configure, for each of a plurality of user equipment (UEs), at least one second cell operating in an unlicensed frequency band, for carrier aggregation communication, the wireless communication system comprising at least one first cell operating in a licensed frequency band and one or more second cells operating in the unlicensed frequency band; generate dynamically or semi-statically energy detection threshold information for each of the at least one second cell operating in the unlicensed frequency band on a basis of UE, in order to perform energy detection on the unlicensed frequency band based on the energy detection threshold information by at least one of the plurality of UEs, the at least one of the plurality of UEs setting a energy detection threshold to be less than a first value and to be greater than a second value on a basis of UE in accordance with a parameter provided by a high-layer in association with the energy detection threshold information; and in response to an energy detection report from the at least one of the plurality of UEs, determine whether to perform transmission using the second cell operating in the unlicensed frequency band.

2. The electronic device according to claim 1, wherein the circuitry is configured to add the energy detection threshold information into radio resource control RRC signaling and notifies the at least one of the plurality of UEs.

3. The electronic device according to claim 1, wherein the energy detection threshold information comprises an energy detection threshold indication for the second cell operating in the unlicensed frequency band, and before generating the energy detection threshold information, the circuitry is further configured to: contain a plurality of candidate energy detection thresholds into dedicated signaling and notify the at least one of the plurality of UEs.

4. The electronic device according to claim 1, wherein the circuitry is configured to generate the energy detection threshold information based on traffic load and/or a channel idle probability of the unlicensed frequency band.

5. The electronic device according to claim 1, wherein the circuitry is further configured to generate high-layer signaling containing configuration information on an energy detection report for the at least one of the plurality of UEs, and the configuration information on the energy detection report comprises a report parameter related to at least one of a periodic energy detection report and a non-periodic energy detection report.

6. The electronic device according to claim 5, wherein the configuration information on the energy detection report comprises a period of the periodic energy detection report and/or a triggering condition for the non-periodic energy detection report.

7. The electronic device according to claim 6, wherein the period of the periodic energy detection report and/or the triggering condition for the non-periodic energy detection report comprises timing threshold configurations of one or more timers.

8. The electronic device according to claim 1, wherein the circuitry, in response to an energy detection report from the at least one of the plurality of UEs, adjusts the energy detection threshold information, in order to perform energy detection on the unlicensed frequency band based on the adjusted energy detection threshold information by the at least one of the plurality of UEs.

9. The electronic device according to claim 1, wherein the electronic device is a base station, and further comprises a transceiver configured to transmit the energy detection threshold information via an air interface.

10. The electronic device according to claim 9, wherein the transceiver is configured to transmit the energy detection threshold information via the first cell.

11. The electronic device according to claim 1, wherein one of the other interference system is a WiFi system.

12. The electronic device according to claim 1, wherein the energy detection threshold for the at least one second cell is set based on a priority of the plurality of UEs.

13. The electronic device according to claim 12, wherein the first value is adjusted by the at least one of the plurality of UEs based on absence or presence of any other interference system, and the second value is related to a preset dB value.

14. The electronic device according to claim 12, wherein the second value is used to determine presence of the WiFi system as the other interference system.

15. The electronic device according to claim 14, wherein a first energy detection threshold which is to be set for the at least one second cell of a first UE of the plurality of UEs is greater than a second energy detection threshold which is to be set for the at least one second cell corresponding to a second UE of the plurality of UEs, when the priority of the first UE is higher than the priority of the second UE.

16. A method for controlling an electronic device, comprising: configuring, for each of a plurality of user equipment (UEs), at least one second cell operating in an unlicensed frequency band, for carrier aggregation communication, the electronic device being included in a wireless communication system which comprises at least one first cell operating in a licensed frequency band and one or more second cells operating in the unlicensed frequency band; generating dynamically or semi-statically energy detection threshold information for each of the at least one second cell operating in the unlicensed frequency band on a basis of UE, in order to perform energy detection on the unlicensed frequency band based on the energy detection threshold information by at least one of the plurality of UEs, the at least one of the plurality of UEs setting a energy detection threshold to be less than a first value and to be greater than a second value on a basis of UE in accordance with a parameter provided by a high-layer in association with the energy detection threshold information; and in response to an energy detection report from the at least one of the plurality of UEs, determining whether to perform transmission using the second cell operating in the unlicensed frequency band.

17. A non-transitory computer readable medium having stored thereon a program that when executed by processing circuitry of an electronic device causes the electronic device to implement an information processing method comprising: configuring, for each of a plurality of user equipment (UEs), at least one second cell operating in an unlicensed frequency band, for carrier aggregation communication, the electronic device being included in a wireless communication system which comprises at least one first cell operating in a licensed frequency band and one or more second cells operating in the unlicensed frequency band; generating dynamically or semi-statically energy detection threshold information for each of the at least one second cell operating in the unlicensed frequency band on a basis of UE, in order to perform energy detection on the unlicensed frequency band based on the energy detection threshold information by at least one of the plurality of UEs, the at least one of the plurality of UEs setting a energy detection threshold to be less than a first value and to be greater than a second value on a basis of UE in accordance with a parameter provided by a high-layer in association with the energy detection threshold information; and in response to an energy detection report from the at least one of the plurality of UEs, determining whether to perform transmission using the second cell operating in the unlicensed frequency band.

18. The non-transitory computer readable medium according to claim 17, wherein the energy detection threshold for the at least one second cell is set based on a priority of the plurality of UEs.

19. The non-transitory computer readable medium according to claim 18, wherein the first value is adjusted by the at least one of the plurality of UEs based on absence or presence of any other interference system, and the second value is related to a preset dB value.

20. The non-transitory computer readable medium according to claim 19, wherein the energy detection threshold information is adjusted to be less than a first value and to be greater than a second value on a basis of UE, in accordance with determination whether each of the plurality of UEs is configured with a parameter related to energy detection threshold, the parameter being provided by a high-layer, and the first value being associated with absence or presence of any other interference system, and the second value being a preset dB value.
1. A method for a radio access network including a first access network device and a second access network device using different wireless communications standards, the method comprising: determining, by the second access network device, air interface configuration information of an air interface of a terminal device for communications between the terminal device and the radio access network; and sending, by the second access network device, a first air interface configuration message comprising the air interface configuration information to the first access network device; wherein: a protocol stack of the air interface between the terminal device and the radio access network comprises a first air interface protocol layer and a second air interface protocol layer; the first air interface protocol layer is for communications between the terminal device and the first access network device; the second air interface protocol layer is for communications between the terminal device and the second access network device; the second air interface protocol layer is above the first air interface protocol layer; the second air interface protocol layer includes an air interface protocol layer used to configure the air interface; and the first air interface configuration message is a message of the air interface protocol layer used to configure the air interface.
2. The method according to claim 1, further comprises: receiving a third air interface configuration message from the first access network device before the determining the air interface configuration information; obtaining configuration information of the first air interface protocol layer from the third air interface configuration message; and wherein determining the air interface configuration information comprises: determining that the air interface configuration information comprises the configuration information of the first air interface protocol layer obtained from the third air interface configuration message.
3. The method according to claim 1, wherein the second access network device is a Long term Evolution (LTE) system access network device, and wherein the first access network device is a fifth generation (5G) system access network device.
4. The method according to claim 1, wherein the second access network device is an LTE base station, and wherein the air interface protocol layer used to configure the air interface is a radio resource control (RRC) layer.
5. The method according to claim 1, wherein the first air interface protocol layer includes radio link control (RLC) layer, media access control (MAC) layer, and physical (PHY) layer, and wherein the second air interface protocol layer includes packet data convergence protocol (PDCP) layer and radio resource control (RRC) layer.
6. A method for a radio access network including a first access network device and a second access network device using different wireless communications standards, the method comprising: receiving, by the first access network device, a first air interface configuration message from the second access network device, wherein the first air interface configuration message comprises air interface configuration information of an air interface of a terminal device for communications between the terminal device and the radio access network; and sending, by the first access network device, the first air interface configuration message to the terminal device; wherein: a protocol stack of the air interface between the terminal device and the radio access network comprises a first air interface protocol layer and a second air interface protocol layer; the first air interface protocol layer is for communications between the terminal device and the first access network device; the second air interface protocol layer is for communications between the terminal device and the second access network device; the second air interface protocol layer is above the first air interface protocol layer; the second air interface protocol layer includes an air interface protocol layer used to configure the air interface; and the first air interface configuration message is a message of the air interface protocol layer used to configure the air interface.
7. The method according to claim 6, further comprises: sending a third air interface configuration message to the second access network device, wherein the third air interface configuration message is for obtaining configuration information of the first air interface protocol layer.
8. The method according to claim 6, wherein the second access network device is a Long term Evolution (LTE) system access network device, and wherein the first access network device is a fifth generation (5G) system access network device.
9. The method according to claim 6, wherein the second access network device is an LTE base station, and wherein the air interface protocol layer used to configure the air interface is a radio resource control (RRC) layer.
10. The method according to claim 6, wherein the first air interface protocol layer includes radio link control (RLC) layer, media access control (MAC) layer, and physical (PHY) layer, and wherein the second air interface protocol layer includes packet data convergence protocol (PDCP) layer and radio resource control (RRC) layer.
11. A method, comprising: receiving, by a terminal device, a first air interface configuration message from a first access network device, wherein the first air interface configuration message is from a second access network device, and is forwarded by the first access network device, wherein the first access network device and the second access network device are located in a same radio access network, wherein the first access network device and the second access network device use different wireless communications standards, and wherein the first air interface configuration message comprises air interface configuration information of an air interface of the terminal device for communications between the terminal device and the radio access network; and obtaining, by the terminal device, the air interface configuration information from the first air interface configuration message, and configuring the air interface between the terminal device and the radio access network according to the air interface configuration information; wherein: a protocol stack of the air interface between the terminal device and the radio access network comprises a first air interface protocol layer and a second air interface protocol layer; the first air interface protocol layer is for communications between the terminal device and the first access network device; the second air interface protocol layer is for communications between the terminal device and the second access network device; the second air interface protocol layer is above the first air interface protocol layer; the second air interface protocol layer includes an air interface protocol layer used to configure the air interface; and the first air interface configuration message is a message of the air interface protocol layer used to configure the air interface.
12. The method according to claim 11, wherein the first air interface protocol layer includes radio link control (RLC) layer, media access control (MAC) layer, and physical (PHY) layer, and wherein the second air interface protocol layer includes packet data convergence protocol (PDCP) layer and radio resource control (RRC) layer.
13. A radio access network, wherein the network comprises: a first access network device and a second access network device, wherein the first access network device and the second access network device use different wireless communications standards; wherein the second access network device comprises: a non-transitory memory storage comprising second instructions; and a second hardware processor in communication with the non-transitory memory storage, wherein the second hardware processor executes the second instructions to perform operations comprising: determining air interface configuration information of an air interface of a terminal device for communications between the terminal device and the radio access network; sending a first air interface configuration message comprising the air interface configuration information to the first access network device; and the first access network device, comprises: a non-transitory memory storage comprising first instructions; and a first hardware processor in communication with the non-transitory memory storage, wherein the first hardware processor executes the first instructions to perform operations comprising: receiving the first air interface configuration message from the second access network device; sending the first air interface configuration message to the terminal device; wherein: a protocol stack of the air interface between the terminal device and the radio access network comprises a first air interface protocol layer and a second air interface protocol layer; the first air interface protocol layer is for communications between the terminal device and the first access network device; the second air interface protocol layer is for communications between the terminal device and the second access network device; the second air interface protocol layer is above the first air interface protocol layer; the second air interface protocol layer includes an air interface protocol layer used to configure the air interface; and the first air interface configuration message is a message of the air interface protocol layer used to configure the air interface.
14. The radio access network according to claim 13, wherein the first hardware processor executes the first instructions to perform operations comprising: sending a third air interface configuration message to the second access network device, wherein the third air interface configuration message is for obtaining configuration information of the first air interface protocol layer; and wherein the second hardware processor executes the second instructions to perform operations comprising: receiving the third air interface configuration message from the first access network device before the determining the air interface configuration information; obtaining configuration information of the first air interface protocol layer from the third air interface configuration message; and determining that the air interface configuration information comprises the configuration information of the first air interface protocol layer.
15. The network according to claim 13, wherein the second access network device is a Long term Evolution (LTE) system access network device, and wherein the first access network device is a fifth generation (5G) system access network device.
16. The network according to claim 13, wherein the second access network device is an LTE base station, and wherein the air interface protocol layer used to configure the air interface is a radio resource control (RRC) layer.
17. The network according to claim 13, wherein the first air interface protocol layer includes radio link control (RLC) layer, media access control (MAC) layer, and physical (PHY) layer, and wherein the second air interface protocol layer includes packet data convergence protocol (PDCP) layer and radio resource control (RRC) layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647